   Case 3:18-cr-03677-W Document 90 Filed 09/25/19 PageID.767 Page 1 of 2




                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                          SEP 25 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.    19-50242

                 Plaintiff-Appellee,             D.C. No. 3:18-cr-03677-W-1
                                                 Southern District of California,
 v.                                              San Diego

DUNCAN D. HUNTER,                                ORDER

                 Defendant-Appellant.

Before:       WARDLAW, NGUYEN, and HURWITZ, Circuit Judges.

      Hunter’s motion to file an oversized brief (Docket Entry No. 6) is

GRANTED.

      The government’s motion to file a declaration with attachments under seal

(Docket Entry No. 10) is GRANTED. The Clerk will file the document, and the

motion to seal itself, under seal.

      The government’s motion to set an expedited briefing schedule (Docket

Entry No. 2) is GRANTED. The briefs addressing the government’s motion to

dismiss are treated as briefs on the merits. In addition, the parties may file

simultaneous supplemental briefs not to exceed 20 pages within 14 days.

      We defer consideration of whether this court has jurisdiction over this appeal

until the case is heard on the merits. See United States v. Brewster, 408 U.S. 501,

504 (1972).
   Case 3:18-cr-03677-W Document 90 Filed 09/25/19 PageID.768 Page 2 of 2




      This case will be placed on a December argument calendar. See 9th Cir.

Gen. Ord. 3.3(g).




                                       2                                 19-50242
